Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 4/8/2021 is acknowledged.  The traversal is on the ground(s) that (applicant did not present any arguments as if the election was made without traverse).  This is not found persuasive because (applicant did not present any arguments as if the election was made without traverse)
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laidlaw et al (Pub. No.:  US 2008/0205733)
Regarding claims 1, Laidlaw et al disclose a method for determining ischemic status of a brain region, comprising:

obtaining diffusion magnitude (quantitative tractography metrics based on changes in diffusion anisotropy) of the brain region and diffusion magnitude of the normal brain tissue (white matter) from the magnetic resonance diffusion tensor matrices [see 0036, 0038; 0101-0102];  
calculating a relative decrease of (decreased anisotropy), and the ischemic status is determined by the relative decrease of (decreased anisotropy) [see 0036, 0038, 0101-0104] by disclosing quantitative DTI since ischemic white matter injury is associated with a characteristic pattern of increased diffusivity and decreased anisotropy [see 0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laidlaw et al (Pub. No.:  US 2008/0205733) in view of Van Muiswinkel et al (Pub. No.:  US 2003/0214290)

Nonetheless, Van Muiswinkel et al disclose acquiring a brain tissue type map, wherein the brain tissue type map is obtained by fractional anisotropy (FA) mapping calculated from the magnetic resonance diffusion tensor matrices [see 0041, 0020].
Therefore; it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Laidlaw et al and Van Muiswinkel et al by acquiring a brain tissue type map, wherein the brain tissue type map is obtained by fractional anisotropy (FA) mapping calculated from the magnetic resonance diffusion tensor matrices; to delineate tissue structures and interfaces of tissue structures.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Laidlaw et al (Pub. No.:  US 2008/0205733) in view of Hassan (Pub. No.:  US 2011/0199084)
Regarding claim 3, Laidlaw et al don’t explicitly mention wherein the brain region and the normal brain tissue belong to the same brain tissue type in an atlas-based tissue classification method.
	Nonetheless, Hassan discloses the brain region and the normal brain tissue belong to the same brain tissue type in an atlas-based tissue classification method [see 0035-0040, 0065, 0085].
Therefore; it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Laidlaw et al and Hassan by using an atlas-based tissue classification method; to improve the accuracy of quantitative DTI measurements (e.g. fiber tracking, region-of-interest) [see 0039, 0066, Hassan].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Laidlaw et al (Pub. No.:  US 2008/0205733) in view of Sun (Pub. No.:  US 2017/0023658)
Regarding claim 4, Laidlaw et al don’t explicitly mention wherein the normal brain tissue is a contralateral homologous tissue of the brain region.
	Nonetheless, Sun discloses the normal brain tissue is a contralateral homologous tissue of the brain region [see 0080, 0089].
Therefore; it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Laidlaw et al and Sun by using a contralateral homologous tissue of the brain region; to facilitate tissue segmentation for defining ischemic kurtosis lesion.

Claims 5, 7, 8-9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laidlaw et al (Pub. No.:  US 2008/0205733) in view of Brummett (Pub. No.: US 2008/0262344)
Regarding claims 5, 7, Laidlaw et al don’t explicitly mention a method for establishing an index of given ischemic status, comprising:
determining ischemic status of a brain region having the given ischemic status according to the method as claimed in claim 1 for obtaining the  relative decrease of L, to Ln [see 0036, 0038, 0101-0104]; 
which relative decrease of L, to Ln is the index of the given ischemic status and a relative decrease of (decreased anisotropy), and the ischemic status is determined by the relative decrease of (decreased anisotropy) [see 0036, 0038, 0101-0104] by disclosing quantitative DTI since ischemic white matter injury is associated with a characteristic pattern of increased diffusivity and decreased anisotropy [see 0038].


acquiring magnetic resonance diffusion tensor matrices (DTI/ quantitative tractography metrics) of the brain region and of a normal brain tissue, wherein the normal brain tissue and the brain region belong to the same brain tissue type (white matter) [see 0032, 0034-0036, 0038, 0041, 0064, 0101-0104];
obtaining diffusion magnitude (quantitative tractography metrics based on changes in diffusion anisotropy) of the brain region and diffusion magnitude of the normal brain tissue (white matter) from the magnetic resonance diffusion tensor matrices [see 0036, 0038; 0101-0102];  
calculating a relative decrease of (decreased anisotropy), and the ischemic status is determined by the relative decrease of (decreased anisotropy) [see 0036, 0038, 0101-0104] by disclosing quantitative DTI since ischemic white matter injury is associated with a characteristic pattern of increased diffusivity and decreased anisotropy [see 0038].
Laidlaw et al don’t disclose a threshold value of the relative decrease of diffusion magnitude for discriminating against each other as the discriminating index of two different given ischemic status (penumbra and ischemic core).
Nonetheless, Brummett discloses a threshold value of the relative decrease of diffusion magnitude for discriminating against each other as the discriminating index of two different given ischemic status [see 0015-0017, 0035, 0050].
Therefore; it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Laidlaw et al and Brummett by a threshold value of the relative decrease of diffusion magnitude for discriminating against each other as the discriminating index of two different given ischemic status; to decide whether thrombolytic therapy should be applied in an attempt to save potentially reversibly damaged tissue.

Nonetheless, Brummett discloses wherein the first given ischemic status is ischemic penumbra, and the second given ischemic status is infarct core and wherein the first given ischemic status is normal and the second given ischemic status is ischemic penumbra [see 0051] by disclosing a display 800 in which a normal reference tissue area 802 is shown on one side of the axis, and an area of decreased perfusion without substantial cell injury 804, a penumbra area 806, and an ischemic core area 808 are all displayed and to distinguish between regions which satisfy different criteria in terms of differentials from the reference values taken from the healthy side of the brain [see 0051].
Therefore; it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Laidlaw et al and Brummett by having a first given ischemic status is ischemic penumbra and a second given ischemic status is infarct core; to decide whether thrombolytic therapy should be applied in an attempt to save potentially reversibly damaged tissue.

Claims 6 12, are rejected under 35 U.S.C. 103 as being unpatentable over Laidlaw et al (Pub. No.:  US 2008/0205733) in view of Brummett (Pub. No.: US 2008/0262344) as applied to claim 7 above and further in view of Hu et al (Pub. No.:  US 2017/0103525).
Regarding claim 6, 12, Laidlaw et al don’t disclose wherein the given ischemic status is defined by magnetic resonance imaging scanning the brain region using dynamic susceptibly contrast (DSC) perfusion imaging.
Nonetheless, Hu et al disclose magnetic resonance imaging scanning the brain region using dynamic susceptibly contrast (DSC) perfusion imaging [see 0032].
,

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laidlaw et al (Pub. No.:  US 2008/0205733) in view of Brummett (Pub. No.: US 2008/0262344) as applied to claim 7 above and further in view of Van Muiswinkel et al (Pub. No.:  US 2003/0214290)
Regarding claim 10, Laidlaw et al don’t explicitly mention acquiring a brain tissue type map, wherein the brain tissue type map is obtained by fractional anisotropy (FA) mapping calculated from the magnetic resonance diffusion tensor matrices.
Nonetheless, Van Muiswinkel et al disclose acquiring a brain tissue type map, wherein the brain tissue type map is obtained by fractional anisotropy (FA) mapping calculated from the magnetic resonance diffusion tensor matrices [see 0041, 0020].
Therefore; it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Laidlaw et al and Van Muiswinkel et al by acquiring a brain tissue type map, wherein the brain tissue type map is obtained by fractional anisotropy (FA) mapping calculated from the magnetic resonance diffusion tensor matrices; to delineate tissue structures and interfaces of tissue structures.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793